ORDER

PER CURIAM.
AND NOW, this 31st day of October, 2013, the Motion to Vacate the Order of Sanctions is hereby GRANTED. The matter is remanded to the trial court for consideration of the proposed settlement negotiations that have recently developed and/or for further fact-finding if deemed necessary. The Application for Leave to File a Supplemental Memorandum of Law, the Application for Leave to File a Second Supplemental Memorandum of Law, the Application for Leave to File a Third Supplemental Memorandum of Law and the Petition for Allowance of Appeal are hereby dismissed as moot.